Citation Nr: 9906167	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to direct service connection 
for headaches.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a groin injury.

4.  Entitlement to an original rating in excess of 10 percent 
for frostbite of the feet, for the period prior to January 
12, 1998. 

5.  Entitlement to an increased rating in excess of 10 
percent for frostbite of the right foot, for the period on 
and subsequent to January 12, 1998.

6.  Entitlement to an increased rating in excess of 10 
percent for frostbite of the left foot, for the period on and 
subsequent to January 12, 1998.

7.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1975 to July 1979.  
Historically, by a September 1987 rating decision, service 
connection for tinnitus was denied.  Appellant was notified 
of that adverse decision the following month, but did not 
file a timely Notice of Disagreement therewith.  That 
September 1987 rating decision represents the last final 
decision with respect to the tinnitus service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which, in 
part, granted service connection and assigned a 
noncompensable evaluation for frostbite of the feet, 
effective March 9, 1995; denied reopening of a claim for 
entitlement to service connection for tinnitus; confirmed a 
noncompensable evaluation for bilateral defective hearing; 
and denied a compensable rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  A June 1996 RO hearing was held before a hearing 
officer.  In an October 1996 hearing officer's decision, a 
compensable 10 percent evaluation was assigned for frostbite 
of the feet, effective March 9, 1995, thereby rendering the 
issue of entitlement to a compensable rating based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 moot.  

With regard to a procedural matter involving the issue of a 
compensable evaluation for frostbite of the feet, recently 
the VA amended its regulations for rating cardiovascular 
system disabilities (which includes cold injury residuals).  
See 62 Fed. Reg. 65,207-224 (Dec. 11, 1997) (codified at 
38 C.F.R. § 4.104 (1998)), effective January 12, 1998.  In a 
May 1998 hearing officer's decision, the 10 percent 
evaluation in effect for frostbite of the feet was changed to 
separate 10 percent evaluations assigned for frostbite of 
each foot, all effective January 12, 1998, the date the 
amended regulation for rating cold injury residuals became 
effective (See amended Diagnostic Code 7122, which provides 
for separately evaluating each affected foot in rating cold 
injury residuals).  The regulations for rating cold injury 
residuals (which are included in 38 C.F.R. § 4.104) were 
subsequently revised in July 1998.  See 63 Fed. Reg. 37,778-
779 (July 14, 1998) (to be codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1999)).  This revision was effective 
August 13, 1998.  

Additionally, in Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the separate ratings 
assigned by the RO for frostbite of each foot, effective 
January 12, 1998, and the aforestated legal distinction in 
Fenderson, the Board has reframed the service-connected 
bilateral foot disability appellate issue as the following 
issues:  Entitlement to an original rating in excess of 10 
percent for frostbite of the feet, for the period prior to 
January 12, 1998; entitlement to an increased rating in 
excess of 10 percent for frostbite of the right foot, for the 
period on and subsequent to January 12, 1998; and entitlement 
to an increased rating in excess of 10 percent for frostbite 
of the left foot, for the period on and subsequent to January 
12, 1998.  

With respect to the headaches and groin injury service 
connection issues, appellant expressed timely disagreement 
with a January 1996 rating decision, which, in part, denied 
direct-incurrence service connection for headaches and 
residuals of a groin injury.  However, after a Supplemental 
Statement of the Case was issued him in October 1996, (this 
was in effect the Statement of the Case as to these issues,) 
a Substantive Appeal on said direct-incurrence of service 
connection issues was not timely filed.  In fact it was 
indicated, essentially, that the service connection for the 
residuals of a groin injury was withdrawn.  

That January 1996 rating decision represents the last final 
decision with respect to the issues of direct incurrence 
service connection for headaches and residuals of a groin 
injury.  Evans, supra.  It is noted that a claim for 
headaches secondary to hearing loss has been raised but not 
otherwise developed for appellate review.  

With respect to the bilateral defective hearing increased 
rating issue, in a November 1996 written statement, appellant 
expressly withdrew that issue from appellate status.  See 
38 C.F.R. § 20.204(b),(c) (1998).  Thereafter, in a November 
1997 written statement, appellant requested reopening of the 
issue of an increased (compensable) rating for bilateral 
defective hearing.  A February 1998 RO hearing was held 
before a hearing officer.  The Board liberally construes a 
subsequent written statement from appellant received in 
August 1998 as a Substantive Appeal with respect to a May 
1998 hearing officer's decision/Supplemental Statement of the 
Case, which, in part, denied direct-incurrence service 
connection for headaches and residuals of a groin injury and 
confirmed a noncompensable evaluation for bilateral defective 
hearing.  Apparently, the May 1998 hearing officer's 
decision/Supplemental Statement of the Case denied direct-
incurrence service connection for headaches and residuals of 
a groin injury on the basis that the claims were not well 
grounded, not on the basis of finality.  

In Barnett v. Brown, 8 Vet. App. 1, 4 (1995), the Court held 
that "the new and material evidence requirement was clearly 
a material legal issue which the BVA had a legal duty to 
address, regardless of the RO's actions."  Accordingly, the 
Board has reframed these service connection issues as 
delineated on the title page of this decision, to wit:  
Whether new and material evidence has been submitted to 
reopen claims of entitlement to direct service connection for 
headaches and residuals of a groin injury.  Additionally, the 
Board in the decision herein has determined that new and 
material evidence has been submitted to reopen and allow the 
claim of entitlement to service connection for tinnitus, as 
will be explained in detail below; and, therefore, that issue 
has been reframed as entitlement to service connection for 
tinnitus.  

Consequently, the Board construes the appellate issues as 
limited to those delineated on the title page of this 
decision, and will proceed accordingly.  In addition to the 
issue of service connection for tinnitus, the Board will 
render a decision herein on the issue of entitlement to an 
increased (compensable) rating for bilateral defective 
hearing.  The remaining issues listed on the title page of 
this decision will be dealt with in the REMAND section below.

Regarding the issue of the proper evaluation for the 
appellant's frostbite residuals, there is some ambiguity as 
to the exact nature of the service-connected disorder.  It is 
noted that the appellant has contended that he has Raynaud's 
disease/syndrome, and has been so informed by treating 
medical personnel.  While this is discussed in the rating 
action, it is not clear whether the syndrome was found, nor 
is it clear whether the RO considered it in assigning the 
instant rating.  Consideration of the provisions of 
Diagnostic Code 7117 is not clearly in evidence.  Prior to 
determining a rating for "residuals" of frostbite of the 
feet, the Board concludes that a clearer picture of the 
"residuals" is in order.

Additionally, it should be added that recent written 
statements from appellant and/or his attorney are construed 
as an intention to request reopening of a claim for service 
connection for tinea pedis.  Historically, by a September 
1987 rating decision, service connection for tinea pedis was 
denied and after notification, appellant did not file a 
timely Notice of Disagreement therewith.  Since the RO has 
not formally adjudicated the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for tinea pedis, the Board does not 
currently have jurisdiction.  However, since this service 
connection issue appears intertwined with the frostbite of 
the feet increased rating appellate issue, it will be 
referred to the RO for appropriate development as set forth 
in the REMAND section below.  

Although the Board notes that other issues raised in written 
statements by appellant and his attorney are in various 
stages of development, since these issues have not been fully 
developed for appellate review, they are referred to the RO 
for appropriate action, including issuance of a Statement of 
the Case or Supplemental Statement of the Case as may be 
indicated.  Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal as to the instant issues, to the 
extent legally required, has been obtained by the RO.  

2.  By a September 1987 rating decision, the RO denied 
service connection for tinnitus.  Appellant was notified the 
following month of that decision, but did not file a timely 
Notice of Disagreement therewith.  

3.  Additional evidence submitted subsequent to that 
September 1987 rating decision, when viewed in the context of 
all the evidence, bears directly and substantially upon the 
specific matter under consideration; is so significant that 
it must be considered in order to fairly decide the merits of 
the claim; and indicates that appellant more than likely has 
tinnitus related to in-service noise exposure.  

4.  Appellant's bilateral hearing acuity has been recently 
clinically shown at Level II for the right ear and Level IV 
for the left ear.



CONCLUSIONS OF LAW

1.  Evidence received subsequent to a September 1987 rating 
decision, which denied entitlement to service connection for 
tinnitus, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107(b), 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1998).

2.  With resolution of reasonable doubt, appellant's tinnitus 
of the ears was incurred during military service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  The criteria for a compensable evaluation for appellant's 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.85, 
4.87, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Appellant contends, in essence, that new and material 
evidence has been submitted to reopen and allow the claim of 
entitlement to service connection for tinnitus.  The 
appellant contends, in essence, that he has experienced 
ringing in his ears since military service, related to his 
service-connected hearing loss due to in-service noise 
exposure.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for tinnitus, "new" 
evidence means more than evidence which was not previously 
physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The September 1987 
rating decision, which denied service connection for 
tinnitus, is final and may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The evidence previously considered in the aforecited 
September 1987 rating decision included appellant's service 
medical records, which did not reflect complaints, findings 
or diagnoses pertaining to tinnitus.  The service medical 
records did reveal high frequency sensorineural hearing loss 
(for which service connection is in effect); and the service 
records reflected that his military occupational specialty 
was cannon crewman.  During a VA audiologic examination in 
July 1987, approximately eight years after service, he 
reported having been exposed to loud noise during service and 
having had tinnitus in his ears for five years.  Although 
tinnitus was initially diagnosed on that examination, this 
was several years post service; and no medical opinion as to 
the etiology of appellant's tinnitus was rendered at that 
time.  Based on this evidentiary record, the September 1987 
rating decision denied service connection for tinnitus.  As 
noted, appellant was notified and did not timely disagree 
therewith.

The issue now for resolution is whether the evidence received 
subsequent to the September 1987 rating decision is 
cumulative, or new and material, evidence.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  In pertinent part, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The evidence received 
subsequent to the September 1987 rating decision includes a 
March 1998 VA audiologist's medical opinion, which states, in 
pertinent part:

The complaint of tinnitus is subjective 
and cannot be confirmed using clinical 
measures....  While tinnitus is commonly 
associated with damage to the ear from 
exposure to high noise levels, it may 
also be secondary to problems not 
associated with the ear.  Based upon the 
patient's subjective account of the onset 
and etiology of the tinnitus, it is just 
as likely as not that the tinnitus is 
related to noise exposure during active 
military service.  

The March 1998 written medical opinion by said VA audiologist 
(with the credibility of that evidence presumed only insofar 
as determining reopening of the claim (See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992)) presents, when 
considered with evidence previously assembled, an evidentiary 
situation so significant that it must be considered in order 
to fairly decide the merits of the claim.  Therefore, since 
the Board concludes that the March 1998 VA medical opinion 
constitutes "new and material" evidence, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  

With resolution of reasonable doubt and based largely on the 
VA audiologist's medical opinion, a substantial positive 
piece of credible evidence, which indicates that appellant's 
tinnitus is as likely as not related to in-service acoustic 
trauma, service connection for tinnitus is granted.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303(d).


II.  An Increased Rating for Bilateral Defective Hearing

The appellant contends, in essence, that his bilateral 
hearing loss warrants a compensable disability rating.  He 
argues that he has conversational hearing difficulties, and 
that this is an industrial handicap.  The Board finds that 
the appellant's claim for an increased rating for bilateral 
defective hearing is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that he has presented a 
claim which is arguably plausible.  This being so, the Board 
must examine the record and determine whether the VA has any 
further obligation to assist in the development of this 
claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding this issue with 
directions to provide further assistance to appellant.  The 
recent March 1998 VA audiologic examination, which included 
speech discrimination and puretone audiometry testing, was 
sufficiently detailed and comprehensive for rating his 
hearing acuity.  There is no indication that more recent, 
relevant medical records exist that would show a greater 
degree of severity of that disability than that shown on said 
examination.  Thus, the Board concludes that the evidence is 
sufficient for purposes of reaching a fair and well-reasoned 
decision of this issue, and that the duty to assist the 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's bilateral defective hearing 
in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as 
the Court stated in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), "[w]here...an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern."

The appellant's service medical records reflect that he was 
diagnosed with high frequency hearing loss in the late 1970's 
while in service.  After service, he was afforded a VA 
audiological examination in July 1987 and mild high frequency 
hearing loss was assessed.  On recent March 1998 VA 
audiological examination, the recorded pure tone thresholds 
were the following (in decibels):  For the right ear, 20 at 
1,000 hertz, 15 at 2,000 hertz, 45 at 3,000 hertz, and 65 at 
4,000 hertz; and for the left ear, 15 at 1,000 hertz, 30 at 
2,000 hertz, 80 at 3,000 hertz, and 85 at 4,000 hertz.  The 
average pure tone thresholds were 36.25 and 52.5 for the 
right and left ears, respectively.  His speech recognition 
ability was recorded at 88 percent and 76 percent correct for 
the right and left ears, respectively.  

Under current VA regulations, the severity of a veteran's 
hearing loss is determined by comparison of audiometric test 
results with specific criteria set forth at 38 C.F.R. § 4.85, 
Part 4, Diagnostic Codes 6100 through 6110 (1998).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based upon organic impairment 
of hearing acuity, as measured by results of controlled 
speech discrimination tests, and average hearing threshold 
level, as measured by puretone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz (cycles 
per second).  The VA's revised Schedule for Rating 
Disabilities provides a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.

With application of the aforementioned regulations to the 
facts of this case, the Board finds that since the puretone 
threshold average in the right ear is 36.25 decibels with 
speech recognition ability of 88 percent (Level II), and 
puretone threshold average in the other ear is 52.5 with 
speech recognition ability of 76 percent (Level IV), a 
noncompensable rating for the service-connected bilateral 
defective hearing is appropriate.  38 C.F.R. §§ 4.85, 4.87, 
Code 6100.  These results on the March 1998 VA audiologic 
examination represent the most current assessment of his 
hearing acuity, and are essentially similar to the results on 
prior VA audiologic examinations in May and June 1995, April 
1996, and December 1997.  

While the Board has considered appellant's complaints of some 
conversational hearing difficulties, reported on the VA 
examinations and during June 1996 and February 1998 RO 
hearings, nevertheless this degree of disability does not 
warrant a compensable rating.  In this regard, the Court 
explained in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Additionally, the 
Schedule for Rating Disabilities states:

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disabilities specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disabilities.  38 C.F.R. § 4.1.

Finally, the evidence does not show that the service-
connected bilateral hearing loss presents such an unusual or 
exceptional disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (1998).  
Significantly, appellant's hearing loss has not required 
frequent periods of hospitalization and has not, in and of 
itself, markedly interfered with employment (particularly 
since the record indicates that after service, he maintained 
employment for decades with a medical equipment rental 
company; and during the February 1998 RO hearing, appellant 
testified, at T.5, that he is employed at a VA Medical 
Center).  Since the preponderance of the evidence is against 
allowance of this claim for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

The application to reopen a claim for service connection for 
tinnitus is granted.  The claim being reopened, service 
connection for tinnitus is granted.   The appeal is allowed 
to this extent.  

A compensable rating for bilateral hearing loss is denied.


REMAND

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for headaches and residuals of a groin 
injury, although the RO issued appellant a March 1996 
Statement of the Case and October 1996 and May 1998 
Supplemental Statements of the Case, these statements did not 
contain pertinent laws and regulations concerning finality of 
unappealed rating determinations.  Historically, although 
appellant expressed timely disagreement with a January 1996 
rating decision, which, in part, denied direct-incurrence 
service connection for headaches and residuals of a groin 
injury, after a Supplemental Statement of the Case was issued 
him on these issues (serving as a Statement of the Case) in 
October 1996, a Substantive Appeal on those direct-incurrence 
service connection issues was not timely filed.  
Consequently, due to procedural due process concerns, it is 
the Board's opinion that a remand is required for the RO to 
formally adjudicate whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for headaches and residuals of a groin injury and, 
if appropriate, to issue appellant a Supplemental Statement 
of the Case with the laws and regulations dealing with 
finality.  See Barnett, supra.

With respect to the appellate issues concerning the original 
and increased ratings assigned for frostbite of the feet (the 
only disability of the feet for which service connection is 
in effect), the post-service clinical evidence of record 
indicates that in addition to frostbite of the feet, 
appellant reportedly has been diagnosed with other conditions 
including tinea pedis and Raynaud's disease/syndrome.  Since 
appellant and/or his attorney have expressed an intention to 
request service connection for Raynaud's disease/syndrome of 
the feet and reopening of a claim for service connection for 
tinea pedis and these service connection issues appear 
intertwined with the frostbite of the feet increased rating 
appellate issues, the RO should formally adjudicate them 
prior to final appellate determination of the increased 
rating appellate issues.  

Although the RO afforded appellant June 1997 and March 1998 
VA general medical examinations, the examinations were rather 
cursory and insufficient given the overall record, 
particularly with respect to whether any objective evidence 
of cold injury exposure residuals was manifested.  For 
example, the clinical significance, if any, of appellant's 
complaints of painful feet was not discussed on those 
examinations, such as whether the pain represented 
chilblains, etc.  

It appears that additional medical clarification as to the 
etiology of appellant's disabilities of the feet may prove 
beneficial in resolving the frostbite of the feet original 
and increased rating appellate issues.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Since the foot is a 
relatively compact bodily structure, in order to equitably 
decide the appellate issues concerning rating frostbite of 
the feet, it is the Board's opinion that the case be remanded 
to the RO to arrange appropriate VA examinations, such as by 
an orthopedist, podiatrist, and/or peripheral vascular 
specialist, to differentiate what symptoms are reasonably 
attributable to the service-connected cold injury disability 
of the feet versus other conditions affecting the lower 
extremities.  Disability determinations should be based upon 
the most complete evaluation of the claimant's condition that 
can feasibly be constructed.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact appellant, 
through his attorney, and request him to 
provide any relevant clinical records, 
not presently associated with the claims 
folder, in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

2.  The RO should obtain any additional, 
relevant VA clinical records pertaining 
to the feet; and associate them with the 
claims folder.  

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his attorney should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  With respect to the appellate issues 
of entitlement to higher evaluations for 
the appellant's frostbite residuals for 
the applicable periods, the RO should 
arrange appropriate VA examinations, such 
as orthopedic, podiatric, and peripheral 
vascular examinations, to determine the 
nature and current severity of that 
disability to include all identifiable 
clinical residuals.  All indicated tests 
and studies should be accomplished.  The 
entire claims folder should be reviewed 
by the examiners prior to the 
examinations.  

The examiners are requested to 
differentiate the symptoms attributable 
to the service-connected frostbite of the 
feet versus any other lower extremity 
condition that may be present, if this is 
reasonably medically feasible (it should 
be pointed out that disabilities for 
which service connection is not in effect 
may not be considered for rating the 
severity of a veteran's service-connected 
disability).  

The examiners should opine, with the 
degree of probability expressed, 
regarding the following:  (a) Are chronic 
tinea pedis and Raynaud's 
disease/syndrome of the feet currently 
manifested and, if so, is such disability 
causally or etiologically related to 
military service or the service-connected 
frostbite of the feet; and (b) did the 
service-connected frostbite of the feet 
aggravate such disabilities?  The term 
"aggravate" used herein refers to post-
service aggravation of a non-service-
connected condition by a service-
connected condition, to wit:  an increase 
in severity of a non-service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The examiner(s) should state in the 
record whether the service-connected 
frostbite of the feet disability is 
manifested by:  Any persistent moderate 
swelling, tenderness, redness, pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(such as osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  
The examiners should determine whether 
appellant has any peripheral neuropathy 
attributable to his service-connected 
frostbite of the feet and, if so, its 
severity should be described.  In the 
event the service-connected frostbite of 
the feet disability does not result in 
neurologic deficits, this should be so 
stated.  

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected frostbite 
of the feet should be described in 
detail.  

The examiners should adequately summarize 
the relevant medical history and clinical 
findings, and provide detailed reasons 
for the medical conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

5.  The RO should review the evidence and 
consider whether new and material 
evidence has been submitted to reopen 
claims of entitlement to direct service 
connection for headaches and residuals of 
a groin injury, in light of the two-step 
analysis set forth in Manio.  If the RO 
denies the claims of entitlement to 
service connection for headaches and 
residuals of a groin injury, on the basis 
that new and material evidence has not 
submitted, appellant should be provided a 
Supplemental Statement of the Case which 
includes appropriate laws and regulations 
pertaining to the finality of the January 
1996 rating decision, which, in part, 
denied direct-incurrence service 
connection for headaches and residuals of 
a groin injury.  The Statement should 
include information regarding the prior 
denial and discuss the effect of the 
prior denial on the current claims.  If 
the RO considers the claims for service 
connection for headaches and residuals of 
a groin injury reopened, but denies them 
on the merits, he should be provided with 
a Supplemental Statement of the Case 
which addresses these issues on the 
merits under appropriate legal theories; 
e.g., direct service incurrence and 
secondary service connection (including 
service-connected disability as proximate 
cause of non-service-connected 
disability, and post-service aggravation 
of non-service-connected disability by 
service-connected disability).  See 
Allen.

Additionally, the RO should review the 
evidence and adjudicate the issues of 
service connection for Raynaud's 
disease/syndrome of the feet and whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
tinea pedis.  

6.  The RO should review any additional 
evidence and rerate the service-connected 
cold injury residuals of the feet.  The 
RO should consider applicable court 
precedents and statutory and regulatory 
provisions, including Diagnostic Code 
7122 of the old and newly amended 
regulations for rating cold injury 
residuals.  Additionally, the RO should 
consider the applicability of 38 C.F.R. 
§ 3.321(b) (1998), pertaining to 
extraschedular evaluation.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

